EXAMINERS AMENDMENT/REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
2.	Claims 1-15 and 17 are currently pending. Claim 16 is cancelled. Claim 1 is amended. Claim 17 is new. No new matter is added
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Robert O. Fox on 12/8/2021.
The application has been amended as follows: 
Claim 1:
In line 1 --- A connector assembly directly connecting between a first tubing ---
In line 15 --- one end of the connector directly connecting with the pair of flow paths of the first tubing ---
In line 16 --- the other end of the connector directly connecting with the proximal lumens of the valve ---
Claim 5:
In line 1 --- A connector assembly directly connecting between a first tubing —
In line 11 --- one end of the connector directly connecting with the first tubing ---
In line 12 --- the other end of the connector directly connecting with the proximal lumens of the valve ---
Claim 9:
In line 1 --- A connector assembly directly connecting between a first tubing —
In line 10 --- one end of the connector directly connecting with the first tubing ---
In line 11 --- the other end of the connector directly connecting with the proximal lumens of the valve ---
Claim 13:
In line 7 --- therethrough; and 
an elongate connector having a pair of parallel internal connector flow paths, at least one of the internal connector flow paths terminating at one end of the connector directly connecting with the first tubing, the same internal connector flow path terminating at the other end of the connector directly connecting with the valve” ---
Claim 17:
In line 14 --- an elongated connector positioned between the valve and the first tubing, the elongated connector having a pair of internal flow paths ---
Allowable Claims 
5.	Claims 1-15 and 17 are allowable.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 would be allowable for reciting, inter alia, the limitation “A connector assembly configured for directly connecting between a first tubing having a pair of internal flow paths; an elongated connector having one end of the connector directly connecting with the pair of flow paths; and the other end of the elongated connector directly connected to the proximal lumens of the valve”.
Lockwood (US 20050004534 A1), as previously discussed in the Final rejection, teaches the limitations of previously mentioned claim 1. However, Lockwood fails to teach in newly amended claim 1, a connector assembly configured for directly connecting between a first tubing having a pair of internal flow paths; one end of the connector directly connecting with the pair of flow paths of the first tubing; and the other end of the connector directly connecting with the proximal lumens of the valve. As applicant has pointed out the first tubing (74) does not have a pair of internal flow paths connected directly connected to the connector assembly. Lockwood also fails to teach the elongated connector having one end directly connecting with the pair of flow paths of the first tubing. As shown in Figure 17 the elongated connector (140) is not directly connecting with first tubing (74) or the proximal lumens of valve (180) and even if  Claims 2-4 would be allowable for depending on claim 1. 
Claim 5 and 9 would be allowable for reciting, inter alia, the limitation “A connector assembly directly connecting between a first tubing; an elongated connector having one end of the connector directly connecting with the pair of flow paths; and the other end of the elongated connector directly connected to the proximal lumens of the valve”.
Koyama (US 8356629 B2), as previously discussed in the Final rejection, teaches the limitations of previously mentioned claim 5 and 9. However, Koyama fails to teach in newly amended claim 5 and 9, a connector assembly directly connecting between a first tubing; an elongated connector having one end of the connector directly connecting with the pair of flow paths; and the other end of the elongated connector directly connected to the proximal lumens of the valve. The examiner agrees with the applicant that the branch connector (77) does not have an internal flow path terminating at one end of the connector directly connecting with the first tubing (P6). The branch connector indirectly connects to the first tubing (P6) via check valve (72) and port (P4). The other end of the branch connector (77) also is not in direct connection with the proximal lumens of the valve (P1), but instead in direct connection with second tubing (65). The position/connections of the elongated connector does not read on the claimed invention and therefor would overcome the prior art. There is no prior art that reads on the combination of limitations. For this reason claim 5 and 9 would be considered allowable. Claims 6-8 would be allowable for depending on claim 5. Claims 10-12 would be allowable for depending on claim 9.
Claim 13 would be allowable for reciting, inter alia, the limitation “an elongated connector having a pair of parallel internal connector flow paths, each connector flow path terminating at one end of the connector directly connecting with the pair of flow paths of the first tubing, and terminating at the other end of the connector directly connecting with the proximal lumens of the valve”.
Lockwood (US 8246592 B2), as previously discussed in the Final rejection, teaches the limitations of previously mentioned claim 13. However, Lockwood fails to teach in newly amended claim 13, an elongated connector having a pair of internal connector flow paths, each connector flow path terminating at one end of the connector directly connecting with the pair of flow paths of the first tubing, and terminating at the other end of the connector directly connecting with the proximal lumens of the valve. The device of Lockwood does not disclose an elongated connector. The modification to incorporate an elongated connector to be directly connected to the valve (66) would be unreasonable because the pair of parallel internal flow paths within the connector may destroy the proper function of how the vacuum (12) and irrigation source (14) is delivered to bandage (10). There is no prior art that reads on combination of limitation and therefore claim 13 is considered allowable. Claims 14-15 would be allowable for depending on claim 13.
Claim 17 would be allowable for reciting, inter alia, the limitation “an elongated connector positioned between the valve and the first tubing”. 
 
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (12/8/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        8 December 2021